Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred by holding that plaintiff made out a prima facie showing of serious injury sufficient to raise a triable issue of fact. Defendant sustained his burden of proving that plaintiff did not suffer from a medically determined injury, and plaintiff’s subjective complaints of pain, unsupported by any competent medical evidence, are insufficient to establish a prima facie case of serious injury within the meaning of the Insurance Law (see, McKnight v LaValle, 147 AD2d 902, 903, Iv denied 74 NY2d 605; Costa v Billingsley, 127 AD2d 990, 991; Doyle v Erie County Water Auth., 113 AD2d 1016). (Appeal from Order of Supreme Court, Erie County, Doyle, J. — Summary Judgment.) Present — Doerr, J. P., Green, Pine, Lawton and Davis, JJ.